            Case 2:17-cv-04808-CDJ Document 47 Filed 10/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNE FLACCUS,                                 :
     Plaintiff,                               :
                                              :
       v.                                     :                       CIVIL ACTION
                                              :                       NO. 19-5277
ADVANCED DISPOSAL SERVICES,                   :
INC., et al,                                  :
       Defendants.                            :
                                         ORDER

       AND NOW, this 8th day of October, 2020, upon consideration of Plaintiff’s Motion for

Partial Reconsideration (ECF No. 41) and Defendants’ Response in Opposition thereto (ECF No.

44), and for the reasons set forth in the Court’s accompanying Memorandum, it is hereby

ORDERED that said Motion is DENIED.

                                                        BY THE COURT:




                                                        /s/ C. Darnell Jones, II
                                                        C. DARNELL JONES, II        J.
